— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered January 11, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
Under the circumstances of this case, it was unnecessary to hold a Wade hearing to determine the question of whether the undercover officer’s post arrest viewing of the defendant constituted an improper identification procedure or was merely a confirmation of a previously established identification. Recognizing the expertise of police officers in identification situations, the facts of this case do not suggest any reasonable possibility that the officer’s in-court identification of the defen*272dant might have been influenced by the showup identification at the precinct which took place about two hours after the drug sale (see, People v Wharton, 74 NY2d 921, 922-923; People v London, 160 AD2d 734, 735; cf, People v Baron, 159 AD2d 710, 711).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Hooper, Lawrence and Miller, JJ., concur.